Title: From George Washington to Gouverneur Morris, 25 April 1778
From: Washington, George
To: Morris, Gouverneur



Dr Sir
Valley Forge April 25: 1778

I received your obliging favor of the 18th Inst., only Yesterday evening. I thank you much for the explanatory hints it contains and could have wished it had come to hand a little sooner. I have many things to say to you, but as the Express, who will deliver you this, is going with dispatches that will not admit delay, I shall content myself with taking notice of one matter, that appears to me to require immediate remedy.
The Resolution of Congress directs the Council to be formed of Major Generals & the Chief Engineer, who, you say, is to be a Member officially. By this, the Commanding Officer of Artillery is negatively excluded, who by the practice of Armies, & from the very nature of his appointment, is more officially a Member than the other. According to my ideas both or neither ought to be there; or if an official preference is due to one more than the other, it is to the Commander in the Artillery line. I do not know what motives induced the discrimination in this instance, but I should suppose, it will, at least, be felt; and I will further add, tho prejudices may be entertained by some against Genl Knox, there is no department in the Army, that has been conducted with greater propriety, or to more advantage than the one, in which he presides—and owing principally, if not wholly to his management. Surely whatever plans may be come into—the Artillery will have no small share in the execution. You say all will yet be well—I wish it heartily—but am much mistaken if there are not some secret & retrograde

springs in motion to disprove it. I wish you could announce the provision for Officers concluded. It seems to me the basis, of all our operations. Resignation after resignation is taking place—not here only but of Officers acting East of Hudson’s river &ca. I am Dr Sir with great esteem & regard Yr Most Obedt Servt

Go: Washington

